Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication office action is in response to the filing of Patent Application 17030202 on 9/23/2020.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Said claim discloses a tangible computer readable storage medium.  Both said claim and the respective specification fail to disclose whether said tangible computer readable storage medium is limited to a non-transitory medium or transitory propagating signal.  Reading said claim under the broadest reasonable interpretation tangible computer readable storage medium is considered to read on a transitory propagating signal.  See the "Subject Matter Eligibility of Computer Readable Media" (1351 OG 212 - Feb. 23, 2010). A claim reciting only a musical composition, literary work, compilation of data, signal or legal document per se does not appear to be a process, machine, manufacture, or composition of matter.  See MPEP § 2106.  Thus, both said claim and said specification fail to define said tangible computer readable storage medium to be statutory media. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (20170331789 – U.S. Patent App Pub) in view of Matsumoto (U.S. Patent App Pub 20150347612).

	Regarding claim 1,
Kumar teaches a system, comprising: a processor configured to: 
receive a native browser storage function call; and (See paragraphs 260, 262, 301, 347, Kumar teaches “The portal page may have one or more links in "vpn encoded form" as described in connection with FIG. 7A. The portal page flows through the response code path described below. When a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps. In some embodiments, for request path at step Q1, the appliance 200 may receive a URL request and look up the VPN session in the AAA module. At step Q2, the appliance may decode the VPN encoded URL to the expected URL for the server or the network. Further, the appliance may also modify the header of the request, such as the header values, to server format, or a format intended for transmission and use by the server 106, such as the HTTP server for example. The appliance may reparse the header so that any other modules of the appliance see the request in the server format.)
execute a modified browser storage function call to facilitate web storage associated with a clientless VPN; (See paragraphs 260, 262, 246, Kumar teaches “With reference to FIG. 11B, a flow of packets via the appliance 200 for clientless SSL VPN access is discussed. In response to a successful login request, the VPN appliance may send a portal page to the sender of the login request. The portal page may have one or more links in "vpn encoded form" as described in connection with FIG. 7A. The portal page flows through the response code path described below. When a user clicks on any of the URLs in the portal page, the packet flow may be implemented in a number of ways and using a number of steps.”; executing a modified storage call associated with the VPN)
Kumar does not explicitly teach but Matsumoto teaches wherein the modified browser storage function call, when executed at a client device, facilitates access to the browser storage at least in part by calling the native browser storage function call at the client device; and a memory coupled to the processor and configured to provide the processor with instructions. (See paragraphs 43, 45, 54, 64, Matsumoto teaches “processing executed when access to the browser storage starts. In this processing, the information in the website access status information table illustrated in FIG. 5 is updated for the website not having the change notification function. The web browser detects that the access has started, when access to the browser storage by a website as a new entry in the table illustrated in or by website that has been in the "communication completed" state is detected. The web browser 201 generates an instance of the interpreter 206 and executes this processing.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Matsumoto with Kumar because both deal with browser connection and capabilities. The advantage of incorporating the above limitation(s) of Matsumoto into Kumar is that Matsumoto teaches a terminal notifies the state of processing in the browser storage of the web browser in an effective manner, therefore making the overall system more robust and efficient. (See paragraphs [0009] - [0011], Matsumoto)

	Regarding claim 2,
Kumar and Matsumoto teach the system of claim 1 wherein the system is configured to map a domain associated with the native browser storage function call to a unique identifier.(See paragraphs 311, 320, Kumar teaches calling resources using string unique id)

	Regarding claim 3,
Kumar and Matsumoto teach the system of claim 1 wherein the system is configured to store a plurality of key-value is pairs for a plurality of domains in a common browser storage area. .(See paragraphs 242, 245,  Kumar teaches keys which are shared with all nodes)

	Regarding claim 4,
Kumar and Matsumoto teach the system of claim 1 wherein the processor is further configured to obtain the modified browser storage function call from a portal served by the clientless VPN. (See paragraphs 253, 260, Kumar teaches a call from a portal served by the vpn)

	Regarding claim 5,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call comprises a getltem call. .(See paragraphs 335-3382, Kumar teaches get item call)

	Regarding claim 6,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call comprises a setltem call. .(See paragraphs 271, 274,  332, Kumar teaches setting and item call)

	Regarding claim 7,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call, when provided with a position value as input, returns a name of a key stored at that position value. (See paragraphs 261 , 242, 9, claim 10,  Kumar teaches sending the key from a domain where the key is creating using the hostname)

	Regarding claim 8,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call, when provided with a key name, removes a key having that key name from storage. (See paragraphs 261, 6, 9, claim 10,  Kumar teaches removing a key from a domain where the key is creating using the hostname)

	Regarding claim 9,
Kumar and Matsumoto teach the system of claim 1 wherein the modified browser storage function call clears all stored keys. (See paragraphs 343-344,  Kumar teaches clearing or replaces cookie and keys) 

.	Regarding claim 10,
Kumar and Matsumoto teach the system of claim 1, wherein the native browser storage function call comprises a browser local storage function call. (See paragraphs 150, 252, Kumar teaches a browser storage operation)

Regarding claim 11,
Kumar and Matsumoto teach the system of claim 1 wherein the native browser storage function call comprises a browser session storage function call. (See paragraphs 150, 252, Kumar teaches a browser storage operation)

Claims 12-20, 22- 23 list all the same elements of claims 1-11, but in method form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1-11 applies equally as well to claims 12-20, 22- 23.  

Regarding claim 21,
Kumar and Matsumoto teach the method of claim 12 wherein the modified web storage function call returns an integer representing a number of data items stored for a given domain. (See paragraphs 199, 202, 246,  Kumar teaches a whole number of  cores)

Claims 24 list all the same elements of claims 1, but in product form rather than system form.  Therefore, the supporting rationale of the rejection to claims 1 applies equally as well to claims 24.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10831836. Although the claims at issue are not identical, they are not patentably distinct from each other. Hence it would have been obvious to one of ordinary skill in the art to utilize the teachings from the claims and/or limitations of Patent No. 10831836 to arrive at the broadened versions of the claims in the instant application.
Instant Application
Patent 10831836
1. A system, comprising: a processor configured to: receive a native browser storage function call; and execute a modified browser storage function call to facilitate web storage associated with a clientless VPN; wherein the modified browser storage function call, when executed at a client device, facilitates access to the browser storage at least in part by calling the native browser storage function call at the client device; and a memory coupled to the processor and configured to provide the processor with instructions.











2. The system of claim 1 wherein the system is configured to map a domain associated with the native browser storage function call to a unique identifier.

3. The system of claim 1 wherein the system is configured to store a plurality of key-value pairs for a plurality of domains in a common browser storage area.

4. The system of claim 1 wherein the processor is further configured to obtain the modified browser storage function call from a portal served by the clientless VPN.

5. The system of claim 1 wherein the modified browser storage function call comprises a getItem call.

6. The system of claim 1 wherein the modified browser storage function call comprises a setItem call.

7. The system of claim 1 wherein the modified browser storage function call, when provided with a position value as input, returns a name of a key stored at that position value.

8. The system of claim 1 wherein the modified browser storage function call, when provided with a key name, removes a key having that key name from storage.

9. The system of claim 1 wherein the modified browser storage function call clears all stored keys.

10. The system of claim 1 wherein the native browser storage function call comprises a browser local storage function call.

11. The system of claim 1 wherein the native browser storage function call comprises a browser session storage function call.









12. A method, comprising: receiving a native browser storage function call; and executing a modified browser storage function call to facilitate browser storage associated with a clientless wherein the modified browser storage function call executes a call to the native browser storage function call to facilitate access to the browser storage.











13. The method of claim 12, further comprising mapping a domain associated with the native browser storage function call to a unique identifier.

14. The method of claim 12, further comprising storing a plurality of key-value pairs for a plurality of domains in a common browser storage area.

15. The method of claim 12, further comprising obtaining the modified browser storage function call from a portal served by the clientless VPN.

16. The method of claim 12 wherein the modified browser storage function call comprises a getItem call.

17. The method of claim 12 wherein the modified browser storage function call comprises a setItem call.

18. The method of claim 12 wherein the modified browser storage function call, when provided with a position value as input, returns a name of a key stored at that position value.

19. The method of claim 12 wherein the modified browser storage function call, when provided with a key name, removes a key having that key name from storage.

20. The method of claim 12 wherein the modified browser storage function call clears all stored keys.

21. The method of claim 12 wherein the modified browser storage function call returns an integer representing the number of data items stored for a given domain.

22. The method of claim 12 wherein the native browser storage function call comprises a browser local storage function call.

23. The method of claim 12 wherein the native browser storage function call comprises a. browser session storage function call.




24. A computer program product embodied in a tangible computer readable storage medium and comprising computer instructions for: receiving a native browser storage function call; and executing a modified browser storage function call to facilitate browser storage associated with a clientless VPN; wherein the modified browser storage function call executes a call to the native browser storage function call to facilitate access to the browser storage.
1. A system, comprising: a processor configured to: receive, at a client device, content obtained from a remote server by a clientless VPN, wherein the content includes a script that invokes a native browser storage function call; and execute, at the client device, a modified browser storage function call to facilitate web storage associated with the clientless VPN; wherein the modified browser storage function call, when executed at the client device, facilitates access to the browser storage at least in part by calling the native browser storage function call at the client device, wherein the system is configured to store a plurality of key-value pairs for a plurality of domains in a common browser storage area, and wherein the browser storage function call returns an integer representation of a number of data items stored for a given domain; and a memory coupled to the processor and configured to provide the processor with instructions.

2. The system of claim 1 wherein the system is configured to map a domain associated with the native browser storage function call to a unique identifier.

3. The system of claim 1 wherein the processor is further configured to obtain the modified browser storage function call from a portal served by the clientless VPN.






4. The system of claim 1 wherein the client device is configured to execute a modified getItem call.

5. The system of claim 1 wherein the client device is configured to execute a modified setItem call.

6. The system of claim 1 wherein the processor is further configured to execute, at the client device, a second modified browser storage function call which when provided with a position value as input, returns a name of a key stored at that position value.

7. The system of claim 1 wherein the processor is further configured to execute, at the client device, a second modified browser storage function call which when provided with a key name, removes a key having that key name from storage.

8. The system of claim 1 wherein the processor is further configured to execute, at the client device, a second modified browser storage function call which clears all stored keys.

9. The system of claim 1 wherein the native browser storage function call comprises a browser local storage function call.

10. The system of claim 1 wherein the native browser storage function call comprises a browser session storage function call.

11. A method, comprising: receiving, at a client device, content obtained from a remote server by a clientless VPN, wherein the content includes a script that invokes a native browser storage function call; executing, at the client device, a modified browser storage function call to facilitate browser storage associated with the clientless VPN; and storing a plurality of key-value pairs for a plurality of domains in a common browser storage area; wherein the modified browser storage function call executes a call to the native browser storage function call to facilitate access to the browser storage, and wherein the browser storage function call returns an integer representation of a number of data items stored for a given domain.

12. The method of claim 11, further comprising mapping a domain associated with the native browser storage function call to a unique identifier.

13. The method of claim 11, further comprising obtaining the modified browser storage function call from a portal served by the clientless VPN.





14. The method of claim 11 further comprising executing, at the client device, a second modified browser storage function call comprising a getItem call.

15. The method of claim 11 further comprising executing, at the client device, a second modified browser storage function call comprising a setItem call.

16. The method of claim 11 further comprising executing, at the client device, a second modified browser storage function call, which when provided with a position value as input, returns a name of a key stored at that position value.

17. The method of claim 11 further comprising executing, at the client device, a second modified browser storage function call, which when provided with a key name, removes a key having that key name from storage.

18. The method of claim 11 further comprising executing, at the client device, a second modified browser storage function call which clears all stored keys.

19. The method of claim 11 wherein the native browser storage function call comprises a browser local storage function call.

20. The method of claim 11 wherein the native browser storage function call comprises a browser session storage function call.





21. A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for: receiving, at a client device, content obtained from a remote server by a clientless VPN, wherein the content includes a script that invokes a native browser storage function call; executing, at the client device, a modified browser storage function call to facilitate browser storage associated with the clientless VPN; and storing a plurality of key-value pairs for a plurality of domains in a common browser storage area; wherein the modified browser storage function call executes a call to the native browser storage function call to facilitate access to the browser storage, and wherein the browser storage function call returns an integer representation of a number of data items stored for a given domain.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444